Citation Nr: 0109205	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to September 1968 and from January 1970 to August 1971.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and tinnitus and assigned noncompensable and 10 
percent disability evaluations, respectively effective August 
22, 1998, the date of claim.

In June 1999 the RO affirmed the determinations previously 
entered, and granted entitlement to a permanent and total 
disability rating for pension purposes on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(2) (2000).

In June 2000 the RO denied entitlement to service connection 
for chronic left ear infection.  A notice of disagreement 
with the above determination has not been filed, and this 
claim is not considered part of the current appellate review.

The issues have been rephrased to reflect that the veteran 
perfected his appeal from the initial evaluations assigned 
for bilateral hearing loss and tinnitus after entitlement to 
service connection was granted.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that in appeals from an initial 
assignment of a disability evaluation, ratings may be staged 
(i.e., different ratings may be assigned for different 
periods of time).


FINDINGS OF FACT

1.  The May 1999 examination for VA disclosed that the 
veteran has no worse than level I hearing in either ear.

2.  During service the veteran was exposed to acoustic trauma 
and tinnitus was reported as constant, when the veteran was 
examined for VA in December 1998 and May 1999.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100, 6101 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).  

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999); 
38 C.F.R. § 4.87a; Diagnostic Code 6260; 64 Fed. Reg. 25202-
25210 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  

Also in the case of a claim for disability compensation, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).

The RO has provided the veteran two VA examinations.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim.  The Board concludes that all 
relevant data have been obtained for determining the merits 
of the veteran's claims, and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  

For application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Factual Background

A review of the service medical records discloses that the 
veteran was found to have bilateral high frequency hearing 
loss on more than one audiology examination.  He is reported 
to have suffered from acoustic trauma in Vietnam.  

He suffered from noise exposure to loud gun fire.  He served 
as a light weapons infantryman.  He was also exposed to loud 
helicopter noise.

A review of the record demonstrates that the veteran 
requested service connection for hearing loss and tinnitus in 
August 1998.  

In December 1998, the veteran was afforded a VA fee-basis 
audiological examination.  At the time of the examination, he 
reported that he had noticed hearing loss since March 1967.  
He noted that the hearing loss had begun inservice after 
proximity to explosives.  He indicated that he developed a 
sudden hearing loss at that time, and constant high pitched 
tinnitus.  He reported that he had a greater hearing loss in 
his left ear than his right.  He further stated that he could 
not understand people when there was background noise, when 
traveling in a car, or when in a crowd.  

He also noted that he listened to the TV louder than normal 
and that he constantly had to ask people to repeat things.  
He indicated that his tinnitus was worse now than it had been 
in the past.  

An audiological evaluation performed at that time revealed 
decibel level readings of 10, 15, 65, and 65, at 1000, 2000, 
3000, and 4000 Hertz, in the right ear, and decibel level 
readings of 15, 20, 65, and 75 at 1000, 2000, 3000, and 4000 
Hertz, in the left ear.  Speech recognition testing was 96 
percent for both the right and left ears.  

It was the examiner's impression that the veteran had 
bilateral mild to severe high frequency sensorineural hearing 
loss above 2000 hertz, worse in the left ear.  She also noted 
that the veteran had bilateral high pitched tinnitus, which 
was worse in the left ear.  

As previously noted, the RO granted service connection for 
bilateral hearing loss and tinnitus and assigned 
noncompensable and 10 percent disability evaluations, 
respectively, in its January 1999 rating decision.  

In March 1999, the veteran indicated that his condition had 
worsened.  In support of his claim, he submitted the results 
of a March 1999 private audiological examination.  

The examiner noted that the veteran complained of difficulty 
hearing speech, particularly in competing noise situations.  
He further observed that the veteran gave a history of high 
frequency hearing loss. 

The audiological evaluation performed at that time revealed 
decibel level readings of 10, 20, 60, and 70, at 1000, 2000, 
3000, and 4000 Hertz, in the right ear, and decibel level 
readings of 10, 20, 60, and 75 at 1000, 2000, 3000, and 4000 
Hertz, in the left ear.

The examiner found that the audiological evaluation revealed 
mild to moderate high frequency sensorineural hearing loss in 
the frequencies above 1000 Hertz, bilaterally.  He further 
indicated that the degree and configuration of the hearing 
loss was not such that he would recommend amplification.  

In May 1999, the veteran was afforded an additional VA fee-
basis audiological examination.  He again reported his 
history of hearing loss.  He further indicated that he had 
problems hearing when there were crowds or background noise.  
He also noted constant bilateral tinnitus.  An audiological 
evaluation performed at that time revealed decibel level 
readings of 10, 15, 65, and 70, at 1000, 2000, 3000, and 4000 
Hertz, in the right ear, and decibel level readings of 15, 
20, 65, and 80, at 1000, 2000, 3000, and 4000 Hertz, in the 
left ear.  Speech recognition testing categorized as 
excellent was 96 percent for both the right and left ears.  

It was the examiner's impression that the veteran had 
bilateral mild to severe high frequency sensorineural hearing 
loss above 2000 Hertz, worse in the left ear.  She also noted 
that the veteran had bilateral high pitched tinnitus, which 
was worse in the left ear.  She indicated that the results 
were essentially unchanged since December 1999.

In a December 1999 statement, the veteran reported that his 
hearing problem had reached an intolerable state for both he 
and his wife.  He noted that his hearing loss and tinnitus 
had created a serious barrier in communicative understanding 
by way of speech.  

Special Criteria
Hearing Loss

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  (codified in 
relevant portion at 38 C.F.R. §§ 4.85 Tables VI, VII, 
Diagnostic Code 6100).

Where a regulation changes after the claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.

Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability. 

Under the previous regulations. Evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).

Under the previous regulations, Table Via was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech auditory scores made the 
use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, which 
ever results in the higher numeral.  That numeral will then 
be elevated to the next higher.  38 C.F.R. § 4.86(b).

Under the revised regulations, evaluations of bilateral 
defective hearing range from zero percent to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V. Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.  

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  38 C.F.R. § 4.85, Table VI.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (1999).  However, because assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

Analysis

In addressing the claims at hand, the Board has considered 
the fact that the law with respect to the duty to assist has 
been significantly changed since the most statement of the 
case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As discussed earlier, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth earlier, VA has already met all obligations to 
the veteran under this new law.  Moreover, the veteran and 
his representative have been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and they have done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication of his claims 
under this new law by the RO would only serve to further 
delay resolution of his appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's two claims 
on appeal on the merits.

At the time of the December 1998 VA fee-basis audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 39 decibels and an 
average puretone hearing loss in the left ear of 44 decibels, 
with 96 percent speech discrimination, bilaterally, which 
translates to level I hearing.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
level I hearing in both ears, which is noncompensable hearing 
loss.

At the time of the May 1999 VA fee-basis audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 40 decibels and an 
average puretone hearing loss in the left ear of 45 decibels, 
with 96 percent speech discrimination, which  translates to 
level I hearing.  38 C.F.R. § 4.85, Table VI.  Applying Table 
VII, Diagnostic Code 6100, the veteran was shown to have 
level I hearing in both ears.

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.

A compensable evaluation is not warranted under Table Via 
under either the previous or amended regulations.  Table Via 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2000).

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under both the 
previous and amended regulations.  See Karnas, supra.  
However, the RO has considered his claim under the amended 
regulations and provided him with notice of those 
regulations.

The majority of the changes to the hearing impairment 
criteria appear to be nonsubstantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section, as discussed above, is not 
applicable here.  See 64 Fed. Reg. 25202 (1999).

The Board finds, therefore, that its adjudication of this 
claim under both the previous and amended criteria in the 
first instance does not prejudice the veteran because the 
majority of the changes in the regulations are non-
substantive and because those that are not applicable to the 
veteran's hearing loss at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see also Edenfield v. Brown, 8 
Vet. App. 384 (1995).

Tinnitus

The veteran's tinnitus is rated under Diagnostic Code 6260.  
During the pendency of this appeal, the criteria for rating 
tinnitus were amended.  This amendment was effective June 10, 
1999.  As previously noted, when a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
See Karnas.  

However, the amended regulations do not provide for a 
disability rating in excess of 10 percent under Diagnostic 
Code 6260.  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of this claim. See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for tinnitus.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (2000).  

The revised Diagnostic Code 6260 provides a 10 percent 
disability rating for recurrent tinnitus.  The 10 percent 
disability rating assigned for this disability encompasses a 
level of compensation for any impairment in earning capacity 
due to these symptoms.  The veteran's tinnitus has been 
described as constant on examinations.  

Under the previous criteria, the 10 percent evaluation 
required persistent tinnitus secondary to exposure to 
acoustic trauma.  The RO provided the veteran a copy of the 
January 1999 rating decision wherein entitlement to service 
connection for tinnitus had been granted.  The veteran was 
made a aware of the basis of the grant of service connection 
for tinnitus under diagnostic code 6260.  Under the revised 
criteria, the 10 percent evaluation requires recurrent 
tinnitus.  There is no prejudice to the veteran considering 
the fact that the RO provided the previous criteria in 
assigning the 10 percent evaluation.  The RO acknowledged 
that the veteran was exposed to acoustic trauma.  There is no 
prejudice to the veteran as the maximum schedular evaluation 
was assigned under either criteria.  See Barnard, supra.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the criteria, but discussed them and 
determined that an increased evaluation for either bilateral 
hearing loss or tinnitus on an extraschedular basis was not 
warranted.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his bilateral hearing loss 
and tinnitus affect his employability in ways not 
contemplated by the Rating Schedule.  The mere assertion that 
a disability interferes with employment or renders a veteran 
unemployable does not automatically raise or implicate the 
assertion that the regular schedular standards (in this case 
0 percent for bilateral hearing loss and 10 percent for 
tinnitus) are not adequate and therefore require 
consideration of section 3.321(b)(1).  See VAOPGCPREC 6-96.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Neither does the evidence 
indicate that the bilateral hearing loss and/or tinnitus 
disabilities have markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
bilateral hearing loss and tinnitus have rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral hearing loss and tinnitus.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

